930 F.2d 913Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher George RAFFAELE, Plaintiff-Appellant,v.Louis J. MURDOCH, Vice Chancellor of the University ofMaryland at Baltimore, Michael J. Kelly, The Dean of theSchool of Law of the University of Maryland, John W. Ester,Associate Dean of the School of Law of the University ofMaryland, Defendants-Appellees,andUniversity of Maryland, Allen L. Schwait, Chairman of theBoard of Regents of the University of Maryland, John S.Toll, President of the University of Maryland, Edward N.Brandt, Chancellor of the University of Maryland atBaltimore, Defendants.
No. 90-1167.
United States Court of Appeals, Fourth Circuit.
Submitted March 25, 1991.Decided April 19, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-88-1268-WN)
Christopher George Raffaele, appellant pro se.
William F. Howard, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Christopher George Raffaele appeals from the district court's order denying relief under 42 U.S.C. Secs. 1983 and 1985(3).  Our review of the record and the district court's opinion accepting the report and recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Raffaele v. Murdoch, CA-88-1268-WN (D.Md. Nov. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.